Execution Copy ALLOCATION OF RIGHTS AND SETTLEMENT AGREEMENT This Allocation of Rights and Settlement Agreement (this "Agreement"), dated as of March 25, 2010, is entered into by and among (1) International Three Crown Petroleum LLC C"ITC"), Israel Petroleum Company, Limited ("IPC"), H. Howard Cooper ("Cooper") (collectively, the "Plaintiffs"), and Bontan Corporation Inc. ("Bontan", and collectively with the Plaintiffs, the "IPC Parties"), on the one hand, and (2) PetroMed Corporation (“PetroMed"), Hagai Amir, Lyle Durham (collectively, the "PetroMed Parties"), on the second hand, and (3) Emanuelle Energy Ltd. ("Emanuelle") and IDB-DT Energy (2010) Ltd. (in formationby its promoters IDB Development Corporation Ltd. and Du-Tzah Ltd.) ("IDB-DT"), on th6 thiIjd hand (Emanuelle and IDB-DT, the "Lead Investors"). The IPC Parties, PetroMed Partle and the Lead Investors are referred to individually as a Party or collectively herein as the“Parties”.Cooper, Hagai Amir and Lyle Durham are referred to collectively herein as the "Individual Parties." RECITALS WHEREAS, ITC and PetroMed entered into an option agreement dated October 15, 2009 (and closed on November 18, 2009) (the "Option Agreement"), by which ITd purchased all of PetroMed's rights in the acquisition, maintenance, development, exploration, commercialization of Israeli Drilling Licenses nos. 348 (Sarah) and 347 (Myra), attached here to as Exhibit 1A and IB including licenses and/or permits thereto that may be issued with respect to materially the same geographic area as Sara and Myra (the "Licenses") and the exploration Permit no. 199 with priority rights (Benjamin), including licenses and/or permits thereto that may be issued with respect to materially the same geographic area as Benjamin, attachedhereto as Exhibit 2 (the "Permit") (together, the Licenses and the Permit, the "Israel Offshore Project"); WHEREAS, PetroMed, ITC and IPC (ITC's assignee to said rights) have been in .disputes, inter alia, with respect to an alleged subsequent rescission of the transfer by PetroMed, and the transfer of the Licenses in IPC's name in the Israeli Petroleum Registry (“Registry”)has not occurred and the Israeli Petroleum Commissioner ("Commissioner") has deleted the Permit from the Registry; WHEREAS, Emanuelle and PetroMed entered into a binding Term Sheet on Mar ) 10, 2010 with effect beginning on March 8, 2010, a copy of which is attached hereto as Exhibit 3(the "Term Sheet"), by which Emanuelle was granted an option, inter alia, to effectivelvi take control of PetroMed and/or all of its assets, including all of its rights in the Israeli OffshoreProject (the “PetroMed Asset Control Option”); WHEREAS, in consideration for the monies that the Lead Investors will pay unde this Agreement, the allocation of overriding royalty rights contemplated hereunder and in furtherance of the Parties' mutual interest in maintaining the Licenses and acting to have the Permit reinstated or reissued to the Lead Investors and IPC in a like manner as the allocation of the interests in the Licenses, all of the Parties hereto wish to allocate portions of the 100% (95.5 % if the EMedCo Joinder is not timely executed and delivered) the interest in the License1sand Permit among the Lead Investors and IPC and allocate certain rights to Bontan, TCP (as defined hereunder) and other persons or entities, all on the terms specified hereunder; WHEREAS, the Lead Investors and IPC desire to regulate the relations among them with respect to the acquisition, maintenance, development, exploitation and commercialization of the Licenses and Permit, including under a Joint Operating Agreement until an internationally reputable operator is included in the Israel Offshore Project, on the terms and condition~ set out in this Agreement; WHEREAS, Emanuelle and the PetroMed Parties wish to unconditionally and irrevocably agree to the exercise of the PetroMed Asset Control Option in such manner as is specified herein, while retaining the right of Emanuelle and not the obligation, to complete additional transactions contemplated under the Term Sheet and extending, with PetroMed's consent rendered hereunder by way of execution of this Agreement, the term of the exercise period of the Term Sheet to the extent deemed advisable by the Lead Investors; WHEREAS, the Lead Investors and IPC contemplate the possible joinder to the allocation of rights and obligations created by this Agreement of Prentice Tomlinsonor through his controlled company named PBT Capital Partners LLC ("Tomlinson Entity" or the "Joining Investor"), within up to ninety (90) days following the date hereof, by way, interalia, of the purchase from the Lead Investors of a 9.25% working interest in Licenses and
